Citation Nr: 1603565	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to an increased disability rating in excess of 60 percent for asbestosis with pleural plaques from February 7, 2013. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California. 

In January 2013, the Board denied a compensable initial disability rating for the Veteran's asbestosis with pleural plaques from November 23, 1993 to May 20, 1998; granted a 10 percent disability rating from May 21, 1998 to November 7, 2002; and remanded the matter of an increased rating from November 8, 2002, for further development. 

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court) and a subsequent September 2013 Court Order granted a Joint Motion for Remand (JMR) and vacated that part of the Board's January 2013 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to May 20, 1998. 

The Veteran did not appeal, and the September 2013 Court Order and JMR did not disturb, that portion of the January 2013 Board decision which granted a 10 percent disability rating for asbestosis from May 21, 1998 to November 7, 2002. 

Additionally, a September 2013 RO decision granted an increased disability rating of 60 percent for asbestosis from April 8, 2013.  However, because this grant does not represent a full grant of benefits, the Veteran's claim for an increased disability rating for asbestosis remains pending before the Board.  See AB. v. Brown, 6 Vet. App. 35 (1993). 

Following the September 2013 JMR, the Board issued a March 2014 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to October 6, 1996; granted a 10 percent disability rating from October 7, 1996 to May 20, 1998; and remanded claims for an increased rating in excess of 30 percent from November 8, 2002 to April 7, 2013, and in excess of 60 percent from April 8, 2013. 

Thereafter, in April 2015, the Board determined the criteria for an increased disability rating of 60 percent for asbestosis with pleural plaques had been met from February 7, 2013, but not earlier.  The Board also remanded the Veteran's claim for an increased rating in excess of 60 percent for further development. 

In a September 2015 rating decision, the Appeals Management Center (AMC) implemented the award of the 60 percent rating for asbestosis with pleural plaques, effective February 7, 2013, the date of a VA examination.  The claim for entitlement to a rating higher than 60 percent has returned to the Board for further appellate consideration.  

During the pendency of this appeal, the Board observes that the RO denied the Veteran's claim of entitlement for a TDIU in a November 2014 rating decision on the basis that he is capable of sedentary employment.  In October 2015 correspondence (within one year of the November 2014 decision), the Veteran expressed disagreement with the TDIU denial, asserting that he is not capable of even sedentary work.  Although a notice of disagreement initiates an appeal, a TDIU claim is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has clearly raised the issue of unemployability subsequent to the November 2014 rating decision, the Board takes jurisdiction of the TDIU claim as part of the increased rating claim for asbestosis on appeal here.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

From February 7, 2013, the Veteran's service-connected asbestosis has been unable to successfully complete pulmonary function testing.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for asbestosis have been met from February 7, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating higher than 60 percent for his asbestosis with pleural plaques from February 7, 2013, pursuant to the General Formula for Interstitial Lung Disease, Diagnostic Code (DC) 6833.  38 C.F.R. § 4.97, DC 6833 (2015).   The next higher rating of 100 percent is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.

This case was last before the Board in 2015 at which time it was remanded for a new respiratory examination.  

In response to the Board's 2015 remand, the Veteran underwent a VA compensation examination in August 2015.  However, during the PFT, the Veteran again felt dizzy and was noted to have experienced air hunger and distress.  After three unsuccessful attempts, the examiner aborted the PFT for the Veteran's own safety.  (The Board notes that a prior April 2013 PFT ended because he became progressively dizzy, dyspneic, and fatigued).    

Consequently, the medical evidence currently in the claims file does not reveal any PFT results to rate the Veteran's asbestosis from February 2013, forward.  

In January 2016 written argument, the Veteran essentially asserted that the fact that he was unable to provide accurate PFT results due to the severity of his pulmonary asbestosis, on its face, should be proof that a 100 percent rating is warranted.  The Board acknowledges his argument and agrees.  Therefore, a 100 percent rating is warranted from February 7, 2013.   



ORDER

A disability rating of 100 percent for asbestosis is granted from February 7, 2013.  


REMAND

With regard to the TDIU issue, the Veteran challenges the VA examiner's opinion that he is capable of employment in a sedentary capacity.  (See February 2012, June 2014, August 2015 VA examination reports).  The VA examiner's opinion was based, in part, on his review of evidence showing that the Veteran was working until 2011 at which time he was laid off due to a poor economic climate.  At any rate, the Board recognizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, to help resolve the issue of unemployability due to service-connected disability, the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social Industrial Survey and obtain an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.  Please send the claims folder to the VA Social Industrial surveyor for review in conjunction with the exam.

 The VA Social Industrial surveyor is requested to:

a). Describe the Veteran's employment history. 

b). Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (asbestosis with pleural plaques, tinnitus, bilateral hearing loss, and basal cell carcinoma) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

c).  If the surveyor agrees with the VA examiner (February 2012, June 2014, August 2015 examinations) that the Veteran is not prevented from engaging in sedentary work, please offer a description of the TYPES OF SEDENTARY WORK the Veteran may engage in.

**Please reconcile the opinion with all evidence of record, to include a February 2012 VA examination report; March 2014 VA Form 21-4192; March 2014 VA Form 21-8940; February 2013 VA examination report; June 2014 VA addendum;  August 2015 VA examination report; October 2015 Veteran's statement, and January 2016 Appellant Brief.

All opinions expressed should be accompanied by supporting rationale. 

2.  The AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

3.  After completing the above, readjudicate the 
issues of entitlement to a TDIU on appeal, particularly prior to February 7, 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


